--------------------------------------------------------------------------------

Exhibit 10.50

EXECUTIVE SERVICE AGREEMENT

               concluded between BGS Smartcard Systems Aktiengesellschaft,
hereinafter called the “Company”, and Mr. Leonid Delberg, hereinafter called the
“Executive Officer”.

1.            Appointment to the Managing Board

           By a resolution of the Supervisory Board, Mr. Leonid Delberg was
appointed to the Managing Board of the Company for a period of three years
beginning on September 1st, 2008. Mr. Leonid Delberg has accepted this
appointment.

                 2.            Scope of Responsibility, Management of the
Company

           2.1            The basis for the activities of the Executive Officer
shall be formed by the Austrian Stock Corporation Act, the Articles of
Association of the Company which are known to the Executive Officer and the
Rules of Procedure for the Executive Officer.

           2.2            The Executive Officer shall represent the Company
together with other Executive Officers or with a senior officer holding general
proxy (Prokurist).

3.            Duration, Termination Payment

           3.1            This Agreement has been concluded for a period of
three years, and will therefore expire on August 31, 2011.

           3.2            If neither of the parties to this Agreement expressly
notifies the other party by registered letter (definitive for the determination
of legal validity is the date of the postmark) at least six months prior to
expiration that the continuation of this Agreement is not desired (declaration
of non-continuation), then the Agreement will automatically be extended for a
further one year after September 1, 2011. The above-mentioned conditions for
continuation shall apply analogously to the extended agreement as well as to any
future extensions.

           If this Executive Service Agreement is not continued by the Company
but ends on the date of expiration or if the Executive Director refuses to
continue the agreement, then Mr. Leonid Delberg shall have the right to receive
(i) a severance pay (Abfertigung) in the amount of 1/12th of the gross annual
salary for every six months of service of the Executive Officer for the Company
(see clause 4) since September 1st 1997 as well as (ii) the full paid up pension
promise referred to in clause 7.2.

4.            Previous Service

           4.1            The determining date for the calculation of all claims
that are based on the length of service with the Company shall be December 1,
1992.

--------------------------------------------------------------------------------

5.            Termination of the Agreement, Recall

5.1            Recall

                The Executive Officer may be recalled by the Supervisory Board
in accordance with § 75 para 4 of the Austrian Stock Corporation Act (e.g. for
gross breach of duties, the inability to properly manage the Company or the
withdrawal of confidence by the Company’s General Meeting). In the event of
recall, this Agreement shall be considered as terminated by the Company. The
claims of the Executive Officer (if any) as a result of such recall and
corresponding termination shall be governed by clause 5.2 below.

5.2            Premature Termination

           5.2.1            Mr. Leonid Delberg has the right to prematurely
terminate this Agreement during the three year term at any time. Mr. Leonid
Delberg shall have no further claims against the Company in case of such
voluntary premature termination (other than any claim for payment of due but
unpaid salary or cost reimbursements and payment of the full paid up pension
promise (Pensionszusage) referred to in clause 7.2) . In case of such voluntary
termination Mr. Leonid Delberg, if required, shall upon mutually agreed terms be
reasonably available for another six months period for purposes of transition
and handover of the operational tasks.

           5.2.2            In case the Company prematurely terminates this
Agreement for cause within the meaning of section 26 Austrian Employment Act
(AngestelltenG), the Executive Officer shall have no further claims against the
Company for any period after such termination, (which, for the avoidance of
doubt, does not affect any claim of the Executive Officer for payment of due but
unpaid salary or cost reimbursements and payment of the full paid up pension
promise (Pensionszusage) referred to in clause 7.2)

           5.2.3            The Company and the Executive Officer may from time
to time agree, in writing, on specific strategic tasks and related time-frames.
In the event that the Executive Officer refuses to deliver or comply with the
agreed tasks (such refusal a “Refusal”), the Company may terminate this
Agreement at any time with immediate effect. In such case the Executive Officer
shall be entitled to receive:

           (i)            a lump-sum in an amount equal to the sum of (1) of any
salary, bonus, reimbursements of costs and expenses and other claims due but
unpaid at such time of termination, (2) 50% of all outstanding salary payments
for the remaining scheduled term of the Agreement including the monthly car
compensation, (3) 50% of an amount equal to the average annual performance based
bonus claim (see clause 6.4) during the three years preceding the year in which
the termination becomes effective for each year (and/or fraction thereof)
outstanding until the scheduled end of the Agreement and 50% of any outstanding
claims from the long term

2

--------------------------------------------------------------------------------

incentive scheme as per clause 6.5 until the scheduled end of the Agreement and

           (ii)            the full paid up pension promise referred to in
clause 7.2

           5.2.4            In case either (a) the Company prematurely
terminates this Agreement without cause (such as, for example, in the case of a
recall without cause within the meaning of section 26 Austrian Employment Act)
or (b) the Executive Officer terminates for cause, the Executive Officer shall
be entitled to receive:

                (i)            a lump-sum in an amount equal to the sum of (1)
any salary, bonus, reimbursements of costs and expenses and other claims due but
unpaid at such time of termination, (2) all outstanding salary payments
including the monthly car compensation for the remaining scheduled term of the
Agreement, (3) an amount equal to the average annual performance based bonus
claim (see clause 6.4) during the three years preceding the year in which the
termination becomes effective for each year (and/or fraction thereof)
outstanding until the scheduled end of the Agreement and (4) a severance pay
(Abfertigung) in the amount of 1/12th of the annual gross salary for every six
months of service of the Executive Officer (see clause 4) since September 1st
1997; in referenve to (2) and (3) reduced, however, by 5% for each such
outstanding year (or pro rata in case of an inter-annual termination),

                (ii)            any outstanding claims from the long term
incentive scheme as per clause 6.5 until the scheduled end of the Agreement my
be exercised by the Executive within 60 days of termination, and

                (iii)            the full paid up pension promise referred to in
clause 7.2.

                A unilateral recall from or change to position, function or
scope of responsibilities as CEO shall be deemed to be a premature termination
of the Agreement without cause (and also be treated as such premature
termination of the Agreement with the above-mentioned legal consequences).

6.            Salary; Bonus

           6.1            For his services, Mr. Leonid Delberg shall receive an
annual gross salary of € 315.393,95 which shall be paid in fourteen equal
installments of € 22.528,14 at the end of each month plus one additional payment
each on June 30 and November 30 of each year.

           6.2            This salary shall also represent compensation for all
services provided by the Executive Officer above and beyond the normal working
hours for employees of the Company. It is understood that the Executive Officer
will provide such additional services when necessary.

3

--------------------------------------------------------------------------------

           6.3            The salary specified under 6.1 above shall be indexed
in accordance with the Austrian Consumer Price Index 2000 (basis month is June
2008). Any such salary increase will be effective from July 1 every year.

           6.4            The salary will be reviewed for purposes of an
increase on an annual basis by the Company (taking into account recommendations
of the NET1 UEPS Technologies Inc. group remuneration committee) and may be
increased after considering all relevant qualitative and quantitative factors.
Any such salary increase will be effective from July 1 every year.

           6.5            In addition to the salary specified in clause 6.1
above, the Executive Officer shall receive an annual bonus as determined by the
supervisory board of the Company (taking into account recommendations by the
Net1 UEPS Technologies, Inc group remuneration committee). In determining the
amount of the bonus, the supervisory board will take into account all relevant
qualitative and quantitative factors. Any annual bonus payment will be made
during the month of September.

           6.6            In addition to the salary specified in 6.1 above and
the bonus specified in clause 6.5 above, the Executive Officer shall participate
in any long term incentive schemes, including stock option plans and restricted
stock awards, as determined by the NET1 UEPS Technologies Inc. group
remuneration committee from time to time.

           6.7            In the event Mr. Leonid Delberg is unable to perform
his duties because of illness or accident, the Company will continue to pay him
the salary to which he is entitled for a maximum period of six months in full
and a maximum of three additional months at 49%.

7.            Insurance; Pension

           7.1            The Company shall at its expense conclude an accident
insurance on behalf of Mr. Leonid Delberg and for the duration of this Executive
Service Agreement based on the following insurance amounts:

  Death 1 year’s salary   Disability 3 years’ salary   Recuperation 6 month’s
salary

                Annual salary in the sense of this Clause 7 above shall be
understood to include an amount equal to the average bonus claim over the
preceding three business years in accordance with clause 6. One month’s salary
within the meaning of this Clause 7 shall be understood to be one-twelfth of the
annual salary. The insurance amounts shall be adjusted accordingly in July of
each year.

                Mr. Leonid Delberg has designated his wife Mrs. Raisa Delberg as
beneficiary in the event of death and shall have the right to change this
designation in writing at any point in time.

4

--------------------------------------------------------------------------------

           7.2            The company has as of 01 January 2002 granted a
pension promise to Mr. Leonid Delberg towards which the company performs annual
payments as per pension agreement.

8.            Company Car, Business Travel

           8.1            On business trips, the Executive Officer shall have
the right to travel first class by rail and business class on flights. Travel
expenses of an appropriate amount shall be reimbursed on presentation of
relevant vouchers.

                The Company shall provide Mr. Leonid Delberg with an automobile
of the make “Mercedes Benz”, which meets his personal needs. Mr. Leonid Delberg
may also utilize this vehicle for his private use. Every 3 years Mr. Delberg
shall have the right to arrange for the exchange for a new car which shall not
require the approval of another body of the Company.

                The taxes charged for the private use of this compensation in
kind shall be borne entirely by Mr. Leonid Delberg.

                The Company shall bear all costs - including the costs
associated with private use - for the maintenance and operation of the motor
vehicle (fuel, repairs, etc.) as well as the cost of full comprehensive
insurance

9.            Vacation

                The Executive Officer shall be entitled to 30 workdays of
vacation each year, whereby Mondays through Fridays are regarded as workdays.
The Austrian Vacation Act shall apply.

                Mr. Leonid Delberg shall have the right at any time to claim
payment in cash for unused vacation days as well as vacation days from previous
vacation years that have not expired in accordance with the provisions of the
Austrian Vacation Act (but not for the current vacation year). This right to
claim payment in cash, however, only applies to vacation days incurred after
September 1, 2008. This claim must be made in writing.

10.            Prohibition to Compete

                10.1 The Executive Officer shall be subject to the prohibition
to compete, which is set forth in § 79 of the Austrian Stock Exchange Act.

                10.2 The Executive Officer shall be obliged to make his entire
working capabilities available to the Company and may only assume any corporate
function or position in other entities or engage in an independent enterprise to
the extent such function, position or enterprise does not interfere with the
Executive Officer’s obligations hereunder, in which other case the Executive
Officer shall require the prior express written consent of the Supervisory
Board.

5

--------------------------------------------------------------------------------

11.            Exclusive Service Clause

           11.1 For a period of one year after the termination of his employment
relationship, the Executive Officer shall agree not to work with or for a
customer of the Company, either directly or indirectly, only with the express
consent of the Company.

           11.2            The Executive Officer shall not be bound to this
Agreement if bankruptcy or settlement proceedings have been opened over the
assets of the Company or if the employment relationship was terminated by a
resolution of the Supervisory Board, unless the Executive Officer has given just
cause for such termination through negligent behavior.

12.            Reimbursement of Expenses

           12.1            Mr. Leonid Delberg shall have the right to dispose
over an annual personal budget of € 8000.00 for continuing education (excluding
travel and accommodation). This amount shall be indexed annually with effect of
July to the CPI 2000 (basis month is June 2008).

           12.2            With the framework specified in Par. 1 above, the use
of the funds provided for continuing education shall not require the approval of
another body of the Company. However, Mr. Leonid Delberg shall be obliged to
verify the use of any of these funds with appropriate vouchers.

           12.3            Mr. Leonid Delberg shall have the right to dispose
over an annual personal budget of €2,500 for an annual Medical Management
Checkup. This amount shall be indexed annually with effect of July to the CPI
2000 (basis month is June 2008). However, Mr. Leonid Delberg shall be obliged to
verify the use of any of these funds with appropriate vouchers.

13.            Miscellaneous Provisions

           13.1            If any provision of this Agreement should be or
become invalid, this will not affect the validity of the remaining provisions.
In such case, the parties to the Agreement agree to replace the invalid
provision with another provision that reflects its economic results to the
greatest extent possible.

           13.2            No verbal agreements shall be made over and above
this Agreement. Any amendments or additions to this Agreement may only be made
in writing; this also applies to any mutual agreement to deviate from this
requirement. Furthermore, all written amendments shall require the approval of
the Supervisory Board or an authorized member of this body.

           13.3            Unless specified otherwise in the Austrian Stock
Corporation Act, the Articles of Association of the Company, the Rule of
Procedure for the Managing Board or this Executive Service Agreement, the
provisions of the Austrian Salaried Employees Act (Federal Gazette “BGBI”
1921/292) in the current form shall apply.

6

--------------------------------------------------------------------------------

           13.4            This Agreement shall replace the previous agreement
concluded between the Company and the Executive Officer.

           13.5            The Company shall bear all duties and fees related to
the preparation of this Executive Service Agreement.

           13.6            All disputes arising from or related to this
Agreement shall be subject to the jurisdiction of the relevant court in Vienna.

 

  /s/ Leonid Delberg Date Leonid Delberg           /s/ Richard Schweger/ Leonid
Delberg Date BGS Smartcard Systems AG           /s/ Serge Belamant Date Dr.
Serge Belamant

7

--------------------------------------------------------------------------------